DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities: 
On page 5, lines 20-21, “signal compositing module 200” should be changed to “signal compositing module 500” to match Fig. 1.
Appropriate correction is required.
Allowable Subject Matter
Claims, 7, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest in combination with the other recited limitations: 
“displaying the subtitles in columns in the proofreading interface in a chronological order; and in response to determining that there is no remaining time of the editing countdown corresponding to each subtitle displayed in a column, removing each subtitle in the column from the proofreading interface”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (JP 2008-199117 A) in view of Selfors (US 2021/0014575 A1) and further in view of Streijl (US 2009/0185074 A1).
Regarding claims 1, 8, and 15, Ishihara teaches: A method, system, and non-transitory computer-readable medium, comprising: 
obtaining a source signal in a live broadcast, wherein the source signal comprises video information and voice information, and the audio information for translating the voice information in the source signal [processing a live broadcast signal, containing video and audio information and the audio is to be translated to subtitles (see page 4, section TECH-PROBLEM)] 
performing voice recognition on the audio signal in real-time to obtain corresponding translation text [speech recognition performed in real-time on audio of a live broadcast to create subtitles (see page 4, section TECH-PROBLEM)]
delaying the source signal to obtain a second delayed signal [delaying the video and audio signal (see pages 4-5, section TECH-SOLUTION)]
[the audio information is machine-translated and proofread by humans (see page 4, section TECH-SOLUTION and page 7, paragraph 6)]
determining proofread subtitles based on the proofreading results [determining proofread subtitles based on the proofreading (see page 4, section TECH-SOLUTION and page 7, paragraph 6)] and 
sending the proofread subtitles and the second delayed signal to a live display interface [displaying the delayed video and audio with the subtitles (see abstract, page 4, section TECH-SOLUTION].
Ishihara does not explicitly disclose: obtaining a simultaneous interpretation signal, the simultaneous interpretation signal comprises the audio information; and delaying the simultaneous interpretation signal to obtain a first delayed signal.
Selfors teaches: obtaining a simultaneous interpretation signal, the simultaneous interpretation signal comprises the audio information [Digital audio associated with the streaming video 102 may typically be in the originally produced (target) language.  Though, if the streaming video 102 is associated with multiple audio tracks in different languages, the target language may be in any desired language included in the audio tracks (par. 76)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ishihara and Selfors before the effective filing date of the claimed invention to modify the method of Ishihara by incorporating obtaining a simultaneous interpretation signal, the simultaneous interpretation signal comprises the audio information as disclosed by Selfors and applying the voice recognition technique disclosed by Ishihara on the simultaneous interpretation  
Selfors does not explicitly disclose: delaying the simultaneous interpretation signal to obtain a first delayed signal.
Streijl teaches: delaying the simultaneous audio signal to obtain a first delayed signal [buffering the audio signal in a buffer memory 340 (par. 65-66, Fig. 19)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ishihara, Selfors, and Streijl before the effective filing date of the claimed invention to modify the method of Ishihara and Selfors by incorporating delaying the simultaneous audio signal to obtain a first delayed signal as disclosed by Streijl to the simultaneous interpretation signal of Selfors.  The motivation for doing so would have been to synchronize the audio and the closed captioning data by accounting for processing delays that cause a lead or lag condition between the audio and the closed captioning data (Streijl – par. 66).  Therefore, it would have been obvious to combine the teachings of Ishihara and Selfors with Streijl to obtain the invention as specified in the instant claim. 
Regarding claims 2, 9, and 16, Ishihara, Selfors, and Streijl teach the method of claim 1; Ishihara, Selfors, and Streijl further teach: the delaying the simultaneous interpretation signal further comprises: delaying the simultaneous interpretation signal according to a time required for the voice recognition [Streijl - Delaying audio in buffer to synchronize the audio and closed captioning in time (par. 61 and 65-66).  Ishihara – time delay for speech recognition (see page 4, section TECH-PROBLEM)].
Regarding claims 3, 10, and 17, Ishihara, Selfors, and Streijl teach the method of claim 1; Ishihara, Selfors, and Streijl further teach: the delaying the source signal further comprises: delaying the source signal according to a delayed time corresponding to the first delayed signal and a time required for proofreading the first delayed signal and the corresponding translation text [Ishihara - delaying the video and audio signal according to an offset time required for humans to proofread the subtitles (see pages 4-5, section TECH-SOLUTION and page 7, paragraph 6).  Streijl - Delaying audio in buffer to synchronize the audio and closed captioning in time (par. 61 and 65-66)].
Regarding claims 4, 11, and 18, Ishihara, Selfors, and Streijl teach the method of claim 1; Ishihara, Selfors, and Streijl further teach: sending at least one of the first delayed signal or the corresponding translation text as subtitles to a proofreading interface [Ishihara – the subtitles are proofread by humans (page 7, paragraph 6)] and 
displaying each of the subtitles correspondingly in an input box of the proofreading interface [Selfors – subtitle input boxes (par. 109, Fig. 23)].
Claims 5-6, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (JP 2008-199117 A) in view of Selfors (US 2021/0014575 A1), further in view of Streijl (US 2009/0185074 A1), and further in view of Shinto (JP 2012-105234 A).
Regarding claims 5, 12, and 19, Ishihara, Selfors, and Streijl teach the method of claim 4; Ishihara, Selfors, and Streijl further teaches: after the displaying each of the subtitles correspondingly in an input box of the proofreading interface, the method further comprises: a delayed time corresponding to the second delayed signal [Selfors – subtitle input boxes (par. 109, Fig. 23).  Ishihara - delaying the video and audio signal according to an offset time required for humans to proofread the subtitles (see pages 4-5, section TECH-SOLUTION and page 7, paragraph 6)].
Ishihara, Selfors, and Streijl do not explicitly disclose: determining an editing countdown corresponding to each of the subtitles based on the delayed time; and displaying the editing countdown on the proofreading interface.
Shinto teaches: determining an editing countdown corresponding to each of the subtitles based on the delayed time; and displaying the editing countdown on the proofreading interface [the edit screen 100 includes a caption display area 101, an edit area 102, an edit waiting area 103, a remaining edit time 104.  The remaining editing time 104 indicates the remaining time during which the character string displayed in the editing area 102 can be edited (page 3, Fig. 2)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ishihara, Selfors, Streijl, and Shinto before the effective filing date of the claimed invention to modify the method of Ishihara, Selfors, and Streijl by incorporating determining an editing countdown corresponding to each of the subtitles based on the delayed time; and displaying the editing countdown on the proofreading interface as disclosed by Shinto.  The motivation for doing so would have been to inform the editor how much time remains to edit the subtitles, such as until they are automatically confirmed as subtitles (Shinto – page 3).  Therefore, it would have been obvious to combine the teachings of Ishihara, Selfors, and Streijl with Shinto to obtain the invention as specified in the instant claim. 
Regarding claims 6 and 13, Ishihara, Selfors, Streijl, and Shinto teach the method of claim 5; Shinto further teaches: receiving user input of proofreading or modifying a subtitle in the input box within a remaining time of a corresponding editing countdown; and updating the [the editor can edit the characters in the edit area 102 and press the subtitle confirmation button 105 when finished (page 3, Fig. 2)].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lewis (US 2021/0074277 A1) - TRANSCRIPTION REVISION INTERFACE FOR SPEECH RECOGNITION SYSTEM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424